Citation Nr: 1016574	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, C.M.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which in pertinent part found that new and material 
evidence had not been received to reopen a claim for entitlement 
to service connection for PTSD.

The Veteran provided testimony before the undersigned at the RO 
in August 2007.  A transcript of the hearing is of record.  

In October 2007, the Board found that evidence had been received 
to reopen the claim for service connection for PTSD and remanded 
the reopened claim for further development.  Unfortunately, 
additional development is necessary and the claim must be 
remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claim for benefits based on PTSD encompassed 
benefits based on other psychiatric disabilities).  Therefore, 
the Board construes the Veteran's claim for PTSD as encompassing 
entitlement to service connection for a psychiatric disability 
regardless of the precise diagnosis.

Under the Veterans Claims Assistance Act of 2000, VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not sent notice of the information and evidence 
that is necessary to substantiate a claim for service connection.  
He should be sent proper notice in connection with his claim for 
entitlement to service connection for a psychiatric disability. 

Furthermore, during the August 2007 Board hearing, the Veteran 
stated that he continued to receive his mental health treatment 
at the Pittsburgh VA medical center (VAMC).  The last VAMC 
treatment record was dated in October 2005.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Veteran's VA treatment records must be 
obtained.  

Finally, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.service connection 
will be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R.  
§ 3.303(a) (2009).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

To establish service connection for PTSD, a claimant must present 
(1) evidence of a current diagnosis of PTSD; (2) evidence of an 
in-service stressor, with supporting evidence verifying the 
actual occurrence of the claimed stressor; and (3) medical 
evidence of a causal nexus between the current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2009); see 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

During the course of the appeal, the Veteran has been diagnosed 
with numerous psychiatric disabilities, including PTSD, major 
depressive disorder, schizoaffective disorder, rule out bipolar 
disorder, and alcohol abuse and dependence. 

The Veteran consistently reported that in his duties as an 
electronic warfare and signal intelligence noncommunications 
interceptor, he witnessed dead bodies and burning vehicles and 
participated in the burial of an Iraqi soldier along Highway 80 
between Kuwait and Iraq, otherwise knows as the Highway of Death.  
He also reported in statements made in support of his claim, in 
the August 2007 Board hearing, to his friends and family, and to 
mental health treatment providers that he was haunted by the face 
and facial expression of the dead Iraqi soldier as he saw it in 
nightmares and in inanimate objects like the television.  

Credible supporting evidence need not confirm every detail of a 
claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The Veteran's DD-214 shows that he was a member of C Company in 
the 101st Military Intelligence Battalion 1st Infantry Division 
with the United States Army Forces Command out of Fort Riley, 
Kansas.  Internet research shows that the 101st Military 
Intelligence Battalion was deployed with the 1st Infantry 
Division to Southwest Asia to participate in Operation Desert 
Shield and had taken position along the Highway of Death between 
November 1990 and February 1991.  (See History, 1st Infantry 
Division, http://www.1id.army.mil/bigredone/history.aspx; 101st 
Military Intelligence Battalion, 
http://www.globalsecurity.org/military/agency/army/101mi.htm).  
The Board finds that the Veteran's reports of these stressors are 
credible and consistent with this type of service.  
 
The Veteran received a VA PTSD examination in June 2001 where 
schizoaffective disorder, in partial remission, and alcohol abuse 
were diagnosed.  With regard to PTSD, the examiner considered the 
Veteran's report of being haunted by the face and facial 
expression of a dead Iraqi soldier alone in determining that the 
Veteran did not meet the criteria for PTSD.  The Veteran did not 
describe his experiences of seeing dead bodies and burning 
vehicles along the Highway of Death.  Furthermore, the examiner 
found that the Veteran had not described symptoms considered to 
be consistent with PTSD.   

To be adequate, a medical opinion must include consideration the 
relevant history, including the Veteran's reports of injuries and 
symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Since the VA PTSD examination, the Veteran has been diagnosed 
with PTSD, described in some treatment notes as provisional and 
in some instances attributed to the Gulf War.  However, he has 
also been diagnosed with major depressive disorder, 
schizoaffective disorder, rule out bipolar disorder, and alcohol 
abuse and dependence.  
The Veteran must therefore be provided with a new VA examination 
in order to clarify the diagnosis, determine whether diagnosed 
PTSD is connected to the Veteran's service along the "Highway of 
Death," and determine whether any other currently diagnosed 
psychiatric disability is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a notice 
letter in connection with his claim for service 
connection for a psychiatric disability to 
include PTSD.  The letter should inform him of 
the information and evidence that is necessary 
to substantiate the claim; (2) inform him about 
the information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide.

2.  The necessary steps should be taken to 
obtain all relevant treatment records not 
already of record, including records from the 
Pittsburgh VAMC.  If additional information is 
needed to complete this request, the Veteran 
should be so advised of the specific information 
needed as well as any necessary medical 
releases.

3.  After the above development has been 
undertaken, the Veteran should be scheduled for 
a VA psychiatric examination to determine 
whether any current psychiatric disability, 
including PTSD, was incurred or aggravated in 
service.  The examiner should review the claims 
folder and note such review in the examination 
report or in an addendum.  

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any currently diagnosed psychiatric 
disorder had its onset in active service; is 
otherwise the result of disease or injury in 
service; or underwent an increase in underlying 
disability in service.  

The examiner should provide an opinion as to 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If not, the examiner should 
specify which criteria are not met.  

If the Veteran does meet the PTSD criteria, the 
examiner should specify the stressors supporting 
the diagnosis.  The examiner should specifically 
address the Veteran's experiences seeing the 
dead Iraqi soldier as well as burning bodies and 
vehicles along the Highway of Death.  

The examiner should provide a rationale for the 
opinions.

4.  The RO or AMC should review the examination 
report to ensure that it contains all 
information requested in this remand.

5.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


